J-S10006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: S.S.                               :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellant              :
                                           :
                                           :
                                           :
                                           :
                                           :
                                           :   No. 1547 MDA 2019

             Appeal from the Order Entered September 10, 2019
              In the Court of Common Pleas of Schuylkill County
                     Civil Division at No(s): S-2361-2017


BEFORE: PANELLA, P.J., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, P.J.:                          FILED MARCH 16, 2020

      Appellant, S.S., appeals from the order denying his petition for review

filed under 50 P.S. § 7109(b) of the Mental Health Procedures Act (“MHPA”),

50 P.S. § 7101, et seq., after he was involuntarily committed for extended

treatment pursuant to 50 P.S. § 7303 (“Section 303”). After careful review,

we affirm.

      On September 1, 2019, S.S. was admitted to Lehigh Valley Hospital –

Schuylkill (“LVH – Schuylkill”) in Pottsville, PA to receive involuntary treatment

pursuant to 50 P.S. § 7302 (“Section 302”). Police officer Lynnsay Bauman

filed the 302 petition, in which she wrote that S.S. was acting suspiciously and

alarming the public enough to call the police. He was found holding a pick-axe

and looking into parked cars.
J-S10006-20


      Officer Bauman also wrote that S.S. stated a nuclear bomb had gone off

and the radiation would kill everyone, unless he got into the woods. S.S. also

told Officer Bauman that if the radiation did not kill them, he would kill them

and their families.

      On September 3, 2019, Samantha Maccarone, a social worker on the

adult behavioral health floor at LVH – Schuylkill, filed an application for S.S.

to receive extended involuntary treatment under Section 303 of the MHPA.

That same day, a 303 hearing was held before a mental health review officer.

After the hearing, the mental health review officer issued an order certifying

extended involuntary treatment.

      On September 5, 2019, S.S. filed a Petition to Review 303 Certification.

The matter was not assigned to the trial court until the next day – Friday,

September 6, 2019. That same day, the judge scheduled a hearing for review

on the next business day, Monday, September 9, 2019.

      At the hearing, S.S.’s counsel made an oral motion for release from

involuntary commitment because the hearing had not been held within 72

hours of the filing of the petition for review. The motion was denied.

      Maccarone testified regarding the information provided in the 302

petition. Dr. Uchenna Uzoukwu, a psychiatrist employed by the hospital,

testified regarding his examination of S.S. and stated that S.S.’s current

diagnosis was schizoaffective disorder, bipolar type. Dr. Uzoukwu also testified




                                     -2-
J-S10006-20


that as a direct result of his condition, S.S. presented a clear and present

danger to himself or others if allowed to go untreated.

      S.S. testified and admitted that he believed that an atomic bomb had

detonated outside of Pottsville and that he was trying to get to the woods to

escape the radiation. He also admitted that if released from the hospital, he

would not take the medication prescribed for him because he did not need it.

He further believed that a chemical in the medication was corroding the plate

under his eye and a ligament in his ankle. The court denied the petition for

review. This timely appeal followed.

      In his sole issue raised on appeal, S.S. argues that his Section 303

involuntary commitment must be vacated because he did not receive a

hearing to review the commitment within the mandated seventy-two hour

period. Generally, a hearing on a petition for review must be held within

seventy-two hours after the petition is filed. See 50 P.S. 7109(b). Here, the

petition was filed on September 5, 2019 and the hearing was held on

September 9, 2019. S.S. avers that this delay should result in dismissal of the

commitment order.

      The implicated statute provides as follows:

      (b) In all cases in which the hearing is conducted by a mental
      health review officer, a person made subject to treatment shall
      have the right to petition the court of common pleas for review of
      the certification. A hearing shall be held within 72 hours after the
      petition is filed unless a continuance is requested by the person's
      counsel.

50 P.S. 7109(b).

                                       -3-
J-S10006-20


      Here, the petition for review was filed on Thursday, September 5, 2019.

A strict interpretation of subsection (b) would require the trial court to hold a

hearing by Sunday, September 8, 2019. The hearing was held on Monday,

September 9, 2019, the next business day.

      S.S. contends this technical violation requires that the commitment

order be vacated and that he be discharged. However, this Court has

categorically rejected a mechanical interpretation of the MHPA:

      One of the goals of the MHPA is to protect the due process
      interests of the patient who loses his or her liberty by being
      committed to an institution. Protection of those interests requires
      fundamental fairness to the patient and respect for the patient's
      dignity and individuality. Achieving this standard requires
      common sense application of statutory provisions, not mechanical
      application. A distinction must be made between those standards
      that directly affect the due process and liberty interests of the
      patient and those that do not.

      Equally important under the MHPA is a design to permit proper
      treatment of a patient to improve his or her mental stability.
      Mechanical adherence to rules that do not directly affect the
      patient's due process or liberty interests may cause the patient's
      premature discharge from a mental health facility, thereby
      depriving the patient of necessary treatment.

      In applying the Act we must take a balanced approach and remain
      mindful of the patient's due process and liberty interests, while at
      the same time permitting the mental health system to provide
      proper treatment to those involuntarily committed to its care.

See In re S.L.W., 698 A.2d 90, 94 (Pa. Super. 1997) (emphasis added).

      We acknowledge that “[t]he involuntary civil commitment of mentally ill

persons constitutes a deprivation of liberty interests, and to justify this

deprivation the procedures must satisfy due process protections.” In re W.A.,


                                      -4-
J-S10006-20


91 A.3d 702, 705 (Pa. Super. 2014). Further, this Court has held that a trial

court “has no discretion to hold this hearing outside of the seventy-two hour

period … absent a request for continuance from the defendant’s counsel.” See

In re J.K., 595 A.2d 1287, 1290 (Pa. Super. 1991).

      However, when analyzing time frames set forth in statutes, we must

observe the legislature’s rules of interpretation. See 1 Pa.C.S.A. § 1901.

These rules provide that whenever the last day of any statutory period falls

on a Saturday, Sunday, or legal holiday, it is to be omitted from calculating

the statutory period. See 1 Pa.C.S.A. § 1908; see also Wolfe v. Stover, 548
A.2d 628, 630 (Pa. Super. 1988).

      Here, it is undisputed that the end of the seventy-two hour period for

holding the hearing fell on a Sunday. However, S.S. argues that section 1908’s

rule for computation of time should not apply to “the actual deprivation of

liberty, but rather to filings, etc.” Appellant’s Brief, at 12.

      S.S. does not contend that the seventy-two hour period itself was a

violation of due process. Nor does he develop any argument that the

application of section 1908’s rule transforms the seventy-two hour period into

a constitutional violation. Instead, he contends merely that section 1908

should not be applied to this statute.

       We cannot agree. As noted, the legislature has commanded that we

apply the rules of interpretation when construing legislation. We can no more




                                        -5-
J-S10006-20


disregard section 1908 than we can disregard section 7109. We therefore

affirm the order denying the petition for review.1

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/16/2020




____________________________________________


1 We note that technically the hearing was held approximately seventy-five
hours after the filing of S.S’s petition. S.S. briefly alludes to this in one
sentence in the argument section of his brief. See Appellant’s Brief, at 12
(stating that the hearing was held in the afternoon on Monday rather than the
morning). We do not address this issue on the merits, as we find such a claim
waived for failure to develop the issue. See Commonwealth v. Williams,
732 A.2d 1167, 1175 (Pa. 1999) (noting that relief is unavailable based upon
undeveloped claims for which insufficient arguments are presented on
appeal); Commonwealth v. Delligatti, 538 A.2d 34, 41 (Pa. Super. 1988)
(“When issues are not properly raised and developed in briefs, when the briefs
are wholly inadequate to present specific issues for review, a court will not
consider the merits thereof").

                                           -6-